Exhibit 10.1




LETTER OF INTENT




THIS NON-BINDING LETTER OF INTENT (the “LOI”), entered into as of June 2, 2011,
sets forth the understanding of the mutual intentions regarding the proposed
transaction between (i) Tactical Air Defense Systems, Inc., a Nevada corporation
(“TADS”) and (ii) Tactical Air Support, Inc., an Nevada corporation (“Tac-Air”)
(TADS and Tac-Air may be referred to hereinafter individually as a “Party” and
collectively as the “Parties”). Each Party understands and acknowledges that
this is a non-binding LOI which will serve as the general basis of the below
defined Definitive Agreements related to the below defined Acquisition.




1.

Transaction Overview. Tac-Air and TADS are currently involved in negotiations to
acquire __________ (the “Aircraft”) and related assets from __________
(collectively the “Acquisition”). Tac-Air has the personnel to fly, maintain,
operate the Aircraft and manage any related government contracts. TADS, either
itself or though its third party relationships, has the resources to fund and
experience to support the Acquisition and operation of the Aircraft. Upon
closing of the Acquisition, the Aircraft shall be jointly owned by, and for the
joint benefit of TADS and Tac-Air, and managed and deployed by Tac-Air. The
Parties shall immediately commence preparation of definitive legal agreements
relating to the joint ownership and operation of the Aircraft and other
commitments contemplated herein (the “Definitive Agreements”), which shall be
finalized before the closing of the Acquisition. The Definitive Agreements will
contain the general provisions outlined herein, in addition to the usual and
customary representations and warranties, covenants, conditions, and
indemnifications for transactions of this kind.




2.

Tac-Air Obligations. Subject to the terms of the Definitive Agreements and
further negotiation, Tac-Air shall fly, maintain and operate the Aircraft and
manage any related contracts, shall pay all associated operational,
administrative, maintenance and insurance costs for the operations of the
Aircraft and shall maintain full control in all matters relating to Aircraft
operations.




3.

TADS Obligations. Subject to the terms of the Definitive Agreements and further
negotiation, TADS shall be responsible for the acquisition of all necessary
funding related to the Acquisition of the Aircraft. Upon closing of the
Acquisition and subject to further negotiation and terms of the Definitive
Agreements, TADS shall receive the right to receive fifty percent (50%) of all
future profits derived from the operation, sale, lease or any other use of the
Aircraft.




4.

Event of Merger. Previously, on December 10, 2010, the Parties entered into an
Agreement and Plan of Merger (the “Merger”) related to the proposed merger
between the Parties. Although the Merger had not closed prior to the termination
period and the related agreement has since expired, the Parties are currently in
non-binding negotiations to finalize the proposed Merger. In the event the
Parties are able to finalize and close the Merger while the Aircraft continues
to be employed under the Definitive Agreements, subject to further agreement
between the Parties, such Definitive Agreements shall be terminated and the
Aircraft shall continue to be employed by the combined merged entity.




5.

Due Diligence. The Parties shall comply with reasonable requests to review
relevant information concerning themselves and business entities they are
affiliated with, insofar as such requests are reasonably related to the
completion of the Acquisition. Tac-Air hereby acknowledges their review of all
of TADS’s previous filings with the United States Securities Exchange Commission
prior to the execution of this LOI.




6.

Non-Circumvention. For a period of no less than two years after the date of this
LOI, if Tac-Air engages in any financial or other business transaction with any
TADS Protected Party (as defined below), then Tac-Air shall pay TADS,
immediately upon the closing of any transaction with such TADS Protected Party,
compensation (in cash and/or equity) equal to the amount of financial benefit
gained by Tac-Air. The term “TADS Protected Party” shall mean generally, any
person or entity that either TADS introduces to Tac-Air in connection with this
LOI or the Acquisition, or a third party person or entity that has a business or
other affiliation with any person or entity that TADS introduces to Tac-Air in
connection with TADS’s obligations under this LOI or the Acquisition.





_______TADS

                   _______Tac-Air

Page 1 of 3




--------------------------------------------------------------------------------










7.

Public Announcement. Due to the confidential nature of the Acquisition of the
Aircraft, the Parties agree not to issue any press release or make any public
announcement of the transactions contemplated herein without prior mutual
consent, except where a public announcement is otherwise required by law.




8.

Jurisdiction and Attorney’s Fees. The Parties agree that the laws of the State
of Nevada shall govern the validity, performance and enforcement of this LOI.
Should either Party institute legal suit or action for enforcement of this LOI
or as a result of this LOI, it is hereby agreed that the Nevada courts shall
have personal and in rem jurisdiction and that venue of such suit or action
shall be in the courts of Nevada. The prevailing party of such action shall be
entitled to recover from the non-prevailing party its reasonable attorneys’ fees
and other costs incurred in connection with said action or proceeding and any
appeal.




9.

Acknowledgments and Assent. The Parties acknowledge that they were advised to
consult with an independent attorney prior to signing this LOI and that they
have in fact consulted with counsel of their own choosing prior to executing
this LOI. The Parties agree that they have read this LOI and understand the
content herein, and freely and voluntarily assent to all of the terms herein.







***SIGNATURE PAGE FOLLOWS***





_______TADS

                   _______Tac-Air

Page 2 of 3




--------------------------------------------------------------------------------










SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties hereto have caused this LOI to be executed by
their respective officers, hereunto duly authorized, as of the date first
above-written.










Tactical Air Defense Systems, Inc.













/s/ Alexis C. Korybut               

By: Alexis C. Korybut

Its: Chief Executive Officer

Tactical Air Support, Inc.













/s/ Rolland C. Thompson       

By: Rolland C. Thompson

Its: Chief Executive Officer








_______TADS

                   _______Tac-Air

Page 3 of 3


